      Case 1:18-cv-04910-ALC-GWG Document 213 Filed 06/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

EDGARDO DIAZ, Individually and on Behalf of All                             Case No.
Others Similarly Situated,                                                  18-CV-04910 (ALC)(GWG)

                              Plaintiff,                                    DECLARATION OF
                                                                            CHRISTOPHER P.
                              -against-                                     HAMPTON, ESQ.
NEW YORK PAVING INC.

                             Defendant.
----------------------------------------------------------------------- x

                 CHRISTOPHER P. HAMPTON, declares, pursuant to 28 U.S.C. § 1746 and

subject to the penalties of perjury, that the following is true and correct:

                 1. This firm represents Defendant in the above-captioned action.

                 2. The undersigned submits this Declaration in Opposition to Plaintiffs’ Motion

for Sanctions Under FED.R.CIV.P 37 for Defendant’s Concealment of its old Bethpage Faculty

(ECF Docket Entries 210-212) (the “Motion”).

                 3. The undersigned annexes to this Declaration Exhibits “A” - “P,” which are

relied upon and cited in Defendant’s Opposition to the Motion. Copies of these documents are

as follows:

                 4. Exhibit A – Chronology of Wittels fraudulent behavior.

                 5. Exhibit B – Defendant’s Counsel’s April 24, 2018 Correspondence.

                 6. Exhibit C – Plaintiffs’ Counsel’s May 30, 2018 Correspondence.

                 7. Exhibit D - Deposition Transcript of Edgardo Diaz at 44:14-49:03, 133:07-

134:08, 139:06-149:24, 147:11-148:16; Deposition Transcript of Frank Wolfe at 28:11-30:19;

Deposition Transcript of Terry Holder at 39:24-47:06.
       Case 1:18-cv-04910-ALC-GWG Document 213 Filed 06/17/21 Page 2 of 3




                  8. Exhibit E - Transcripts from the National Labor Relations Board proceeding

in New York Paving, Inc. (29-CA-209803, 29-CA-197798, 29-CA-213828, 29-CA-213847),

dated October 16, 17, 18, 2018.

                  9. Exhibit F - Transcript from the National Labor Relations Board proceeding in

New York Paving, Inc. (29-CA-209803, 29-CA-197798, 29-CA-213828, 29-CA-213847), dated

September 21, 2018, at 197:6-197:14, 213:19-214:8.

                  10. Exhibit G - Screenshot of Google Search.

                  11. Exhibit H - Plaintiffs’ Initial Disclosures.

                  12. Exhibit I - Plaintiffs’ Interrogatories and Document Demands directed to

Defendant, dated October 12, 2018.

                  13. Exhibit J – Plaintiffs’ Second Request for Production of Documents, dated

July 16, 2020.

                  14. Exhibit K - Defendant’s Response and Objections dated December 21, 2018,

and Defendant’s Fourth Supplemental Responses and Objections, dated January 13, 2020

                  15. Exhibit L – Peter Miceli Transcript Cover Pages.

                  16. Exhibit M – Robert Coletti Transcript Cover Page.

                  17. Exhibit N. - Email Correspondence dated March 22, 2021.

                  18. Exhibit O - Letter Correspondence dated March 26, 2021.

                  19. Exhibit P –Order of the Honorable Sanket J. Bulsara, United States Magistrate

Judge dated December 18, 2019 re: Donin, et al. v. Just Energy Group Inc. et al.

                  I declare, under penalty of perjury, that the foregoing is true and correct.




                                               -2-
4838-0885-4767, v. 1
       Case 1:18-cv-04910-ALC-GWG Document 213 Filed 06/17/21 Page 3 of 3




Dated: Mineola, New York
       June 17, 2021
                                           MELTZER, LIPPE, GOLDSTEIN &
                                           BREITSTONE, LLP
                                           Attorneys for the Defendant

                                     By:   /s/ Christopher P. Hampton
                                                   Christopher P. Hampton
                                                   190 Willis Avenue
                                                   Mineola, New York 11751
                                                   (516)747-0300
                                                   champton@meltzerlippe.com




                                   -3-
4838-0885-4767, v. 1
